817 So.2d 963 (2002)
Dennis James MOORE, Petitioner,
v.
CORRECTIONAL MEDICAL SERVICES, Respondent.
No. 1D02-0622.
District Court of Appeal of Florida, First District.
May 28, 2002.
Dennis James Moore, pro se, petitioner.
*964 No appearance for respondent.
PER CURIAM.
Dennis James Moore has filed a petition for writ of mandamus with this court, requesting that we compel the circuit court to rule on his pending medical negligence complaint. Like many pro se litigants, Moore misunderstands the nature of the circuit court's duty in a case such as this. In an ordinary civil proceeding not involving an application for relief by extraordinary writ, the burden is on the plaintiff, not the trial judge, to prosecute the action to final disposition. Absent a showing that the trial court has failed to take action on some pending matter he has noticed for hearing, Moore has failed to establish an entitlement to mandamus relief. See AlHakim v. State, 783 So.2d 293 (Fla. 5th DCA 2001). Accordingly, the petition for writ of mandamus is denied.
ALLEN, C.J., MINER and BROWNING, JJ., concur.